DETAILED ACTION
Claims 1-15 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 8, line 2, it appears that the language “sub bezel” should be changed to “sub-bezel.”
Regarding Claim 9, line 1, it appears that the term “diodes” should be changed to “diodes (LEDs).”  See e.g., Claim 10, line 1.
Regarding Claim 10, line 1, it appears that the term “LEDs” should be changed to “one or more LEDs.”  
Regarding Claim 11, line 1, it appears that the language “portion of the second housing” should be changed to “of the second.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the term “relatively” recited in each of lines 8 and 9.
Claim 3 is rejected since it is not clear what is meant by the term “relatively” recited in line 3.
Claim 5 is rejected since it is not clear what is meant by the term “relatively” recited in line 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Douthat (U.S. Pat. Publ. No. 2015/0043839) discloses a flexible covering for a remote control but does not disclose the claimed switching circuit, among other elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833